IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 NEAL MCCOLLUM,                                : No. 147 MM 2020
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 COMMONWEALTH OF PENNSYLVANIA                  :
 OF DAUPHIN COUNTY,                            :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2020, the “King’s Bench Matter - Application

for Extraordinary Relief” is DENIED.